Citation Nr: 0401691	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  01-10 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for residuals gunshot 
wound of the right thigh, currently rated as 40 percent 
disabling.

2.  Entitlement to an increased (compensable) rating for a 
scar of the forehead.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico (RO).  In that rating 
decision, the RO increased the assigned rating for the 
veteran's gunshot wound disability from 30 to 40 percent, and 
denied the veteran's claim for an increased rating for his 
forehead scar disability.  The veteran appealed both 
determinations.   

In a statement received from the veteran in April 2002, he 
raised several issues of entitlement to service connection 
for the following on a secondary basis:  (1) bad leg 
circulation, (2) pain along the leg, (3) spot around the leg, 
(4) varicose vein, (5) arthritis, and (6) back condition.  He 
also raised issues of entitlement to service connection for 
anxiety reaction, and for a scar over the upper lip.  This 
matter is referred to the RO for appropriate action.




Also, the report of an October 2000 VA examination of the 
right thigh disability appears to raise an issue of 
entitlement to service connection for two scars located on 
the right thigh.  This is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The service-connected gunshot wound of the right thigh, 
Muscle Group XIII, is productive of severe disability.

2.  The service-connected scar of the forehead measures 3 cm 
by 3 cm scar located between the eyebrows, and is 
asymptomatic and not disfiguring.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for gunshot wound of the right thigh with loss of muscle 
substance have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4, Diagnostic Code 5313 (2003).

2.  The criteria for a compensable rating for the scar on the 
veteran's head, residual of head injury, have not been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, 4.31, 
Diagnostic Code 7800 (2002) and (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The final rule implementing the 
VCAA was published on August 29,2001.66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  

The RO notified the veteran of the VCAA and what evidence the 
VA would obtain in a notice letter of February 2001.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO has 
obtained pertinent records and provided the veteran relevant 
examinations.  In a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
Under that decision no less than a one-year notice for 
response is required.  As the RO notified the veteran of VCAA 
in February 2001, more than one year ago, the Board finds 
that the requirements of the VCAA have been met and this 
decision is not prejudicial to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  .  

Factual Background

Service medical records reflect that the veteran sustained a 
gunshot wound to the right thigh in September 1967.  The 
treatment record notes there was no neurovascular damage and 
that the wound was debrided.  The veteran did well.  He 
restricted to light duty for fourteen days.  Approximately a 
month later in October 1967, he continued to have some pain 
in the area of the gunshot wound, and examination revealed 
slight tender and swollen area at the wound exit.  It was 
healing well and range of motion was normal.  

In January 1968 the veteran sustained a laceration to the 
forehead between the eyebrows.  The wound was sutured.

In April 1968 the wound was examined and shown to have 
swelling in the area of the suture line with pouching out of 
muscle mass.  The area was tender.  The right leg was 
examined in May 1968.  At that time there was herniated soft 
tissue through the wound site of the right thigh, which was 
surgically repaired in May 1968.  At the time of his July 
1968 separation examination, the veteran reported that he had 
undergone an operation on his right thigh.  He reported no 
relevant trouble and on examination, the evaluation of the 
lower extremities and relevant systems was normal. 

A VA examination was conducted in July 1969.  The veteran 
complained of pain during bad weather.  On examination, there 
were two scars of the right thigh. One was a well-healed 
nontender, nonadherent, surgical scar, 3 inch by one-quarter 
inch in lateral aspect, middle third of the right thigh.  The 
other was well-healed, nontender, oval scar, one and one-half 
inch by three-quarter inch in postero-medial aspect, middle 
third of the right thigh. There was an oval defect of the 
muscle fascia  one-half inch by three-quarter inch under the 
latter scar.  There was a muscle hernia through this defect.  
The wound is through and through.  There was no impairment of 
muscle tonus and no definite weakness.  There was no 
limitation of normal leg movements, and no muscle spasm 
found.  There was a scar on the forehead between the 
eyebrows.  There was no cosmetic defect.  The diagnoses were 
residuals of gunshot wound of the right thigh and no apparent 
residual s after old contusion wound to the forehead.

A December 1969 rating decision granted service connection 
for gunshot wound of the right thigh with loss of muscle 
substance.  A 30 percent evaluation was assigned under 
Diagnostic Code 5313.  That rating has remained until the 
current claim.  Service connection was also granted for a 
scar on the forehead, which was rated as non-compensable.  
The non-compensable has remained in effect since that time.

VA treatment notes in August 1999 and March 2000 show 
assessments of degenerative joint disease of the right knee.

During an October 2000 VA examination, the veteran complained 
of constant right leg burning pain, right calf.  He reported 
swollen veins of the right leg and of throbbing pain on the 
right thigh associated with ambulation.  The symptoms were 
precipitated by walking and sitting for a long time, and 
alleviated by using elastic stockings and by resting. It was 
indicated that there was lateral quadriceps entry and 
posterior leg exit.  There was no muscle destruction.  There 
was no fracture of the bone.  The evaluation showed a lateral 
right thigh scar, 11 cm long, vertical, by .5 cm. entry site; 
and exit scar of the posterior thigh, 5 cm by 3 cm darker, 
and the lateral thigh was lighter.  There was mild tenderness 
to palpation, and no adherence.  The examiner made the 
following findings: mild tenderness; no adherence; smooth 
texture; no ulcerations or skin breakdown; no elevation or 
depression of the skin; no tissue loss; no keloid in 
posterior thigh; lateral thigh scar lighter, posterior thigh 
darker; and mild disfigurement, posterior thigh.  

With respect to the scar on the forehead, the veteran 
complained that he occasionally had headaches and that the 
scar affected his image.  The report noted there were no 
symptoms of scar pain of the forehead.  On examination, the 
examiner noted the presence of a scar on the forehead.  The 
examiner made findings including the following: scar located 
between the eyebrows, 3 cm by 3 cm; nontender; no adherence; 
smooth texture; no ulcer; no elevation or depression; no 
tissue loss; no keloid formation; light; and no 
disfigurement.  

The examination report contains diagnoses of (1) lateral 
thigh and posterior thigh scar from bullet entry and exit 
respectively, and (2) forehead scar residual. 

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2003). In every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for compensable evaluation are not met.  
38 C.F.R. § 4.31 (2003).

Lay statements are deemed competent evidence with regard to 
the description of the symptoms of a disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). However, these statements 
must be considered with the clinical evidence of record and 
the pertinent rating criteria.

A.  Gunshot Wound Disability

In rating a disability from injuries of the musculoskeletal 
system, attention must be given to the affected bones, joints 
and nerves.  Muscle injuries are classified into four general 
categories: Slight, moderate, moderately severe, and severe.  
Separate evaluations are assigned for the various degrees of 
disability.  See 38 C.F.R. § 4.56 (2003).  

Under the provisions of 38 C.F.R. § 4.55:

(a) A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.

(b) For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).

(c) There will be no rating assigned for muscle groups which 
act upon an ankylosed joint, with the following exceptions:

(1) In the case of an ankylosed knee, if muscle group XIII is 
disabled, it will be rated, but at the next lower level than 
that which would otherwise be assigned.

(2) In the case of an ankylosed shoulder, if muscle groups I 
and II are severely disabled, the evaluation of the shoulder 
joint under diagnostic code 5200 will be elevated to the 
level for unfavorable ankylosis, if not already assigned, but 
the muscle groups themselves will not be rated.

(d) The combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except in the case 
of muscle groups I and II acting upon the shoulder.

The RO has assigned a 40 percent for the gunshot wound of the 
right thigh with loss of muscle substance under Diagnostic 
Code 5313.  Diagnostic Code 5313 provides evaluations for 
disability of muscle group XIII.  The function of these 
muscles are as follows: Extension of hip and flexion of knee; 
outward and inward rotation of flexed knee; acting with 
rectus femoris and sartorius (see XIV, 1, 2) synchronizing 
simultaneous flexion of hip and knee and extension of hip and 
knee by belt-over-pulley action at knee joint.  The muscles 
include the posterior thigh group, and hamstring complex of 
2-joint muscles: (1) Biceps femoris; (2) semimembranosus; (3) 
semitendinosus.  Muscle disability under this provision is 
evaluated as follows: slight (0 percent); moderate (10 
percent); moderately severe (30 percent); and severe (40 
percent).  See 38 C.F.R. 4.73, Diagnostic Code 5313 (2003).  
40 percent is the maximum rating under Diagnostic Code 5313.

Pursuant to 38 C.F.R. § 4.56 (2002), muscle disabilities are 
evaluated as follows:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.

(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.

(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles--(i) Type of injury. Simple 
wound of muscle without debridement or infection. (ii) 
History and complaint. Service department record of 
superficial wound with brief treatment and return to duty. 
Healing with good functional results. No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section. (iii) Objective findings. Minimal scar. No 
evidence of fascial defect, atrophy, or impaired tonus. No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles--(i) Type of injury. 
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection. (ii) History and 
complaint. Service department record or other evidence of in-
service treatment for the wound. Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles. (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles--(i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring. (ii) History and 
complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings. 
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups. Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side. Tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.

(4) Severe disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring. (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements. (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction. Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile. (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible or 
measurable atrophy. (E) Adaptive contraction of an opposing 
group of muscles. (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle. (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile. Id.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use." DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2003).

Superficial scars that are poorly nourished and have repeated 
ulceration warrant a 10 percent disability rating.  
Superficial scars that are tender and painful on objective 
demonstration also warrant a 10 percent disability rating.  
Scars may also be rated on limitation of function of part 
affected. 38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 
(2002).

Superficial, unstable, scars warrant a 10 percent disability 
rating.  Diagnostic Code 7803 (2003).  Associated Notes 1 and 
2 indicate that an unstable scar is one which for any reason, 
has a frequent loss of covering of skin over the scar, and 
that a superficial scar is one not associated with underlying 
soft tissue damage.  Superficial scars that are painful on 
objective demonstration also warrant a 10 percent disability 
rating.  Diagnostic Code 7803 (2003).  Scars may also be 
rated on limitation of function of part affected.  Diagnostic 
Code 7805 (2003).  

Effective August 30, 2002, the criteria for skin disorders, 
to include scars, were amended.  See 38 C.F.R. § 4.118, as 
amended by 67 Fed. Reg. 49590- 49599 (July 31, 2002.).  In 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), it was 
held that when there has been a change in an applicable 
statute or regulation after a claim has been filed but before 
a final decision has been rendered, VA must apply the version 
of the statute or regulation which is most favorable to the 
claimant, unless otherwise provided by Congress.

Under the revised regulations, scars other than of the head, 
face, or neck, are rated under Diagnostic Codes 7801 to 7805 
as follows:

Diagnostic Code 7801 pertaining to scars, other than head, 
face, or neck, that are deep or that cause limited motion: 
Area or areas exceeding 144 square inches (929 sq. cm.) 
warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; area 
or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 
percent rating; and area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating.

Diagnostic Code 7802 pertaining to scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion: Area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent rating.

Diagnostic Code 7803, scars, superficial, unstable warrant a 
10 percent rating.

Diagnostic Code 7804, scars, superficial, painful on 
examination warrant a 10 percent rating.

Diagnostic Code 7805, scars, other, will be rated based on 
limitation of function of affected part.

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.

(2) A deep scar is one associated with underlying soft tissue 
damage.

(3) A superficial scar is one not associated with underlying 
soft tissue damage.

(4) An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.

(5) A 10-percent evaluation will be assigned for a scar on 
the tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation. (See § 4.68 of 
this part on the amputation rule.)

The veteran's gunshot wound disability is evaluated under 
38 C.F.R. § 4.73, Diagnostic Code 5313, which provides for 
evaluation of disability of Muscle Group XIII.  The veteran 
has already been granted the maximum schedular evaluation of 
40 percent, for severe disability of his service-connected 
gunshot wound disability, under Diagnostic Code 5313.  
Therefore, an evaluation in excess of 40 percent under that 
code is not applicable.  Also, the recent examination 
indicated that there was some mild tenderness of the scars on 
palpitation.  However, no pain was reported and the scars 
were not unstable.  Any functional impairment is included in 
the 40 percent rating for the gunshot wound.  Therefore, the 
criteria for separate compensable ratings for the scars have 
not been met under the old or revised rating criteria.  

In reaching the foregoing determination, the Board has 
considered the complete history of the veteran's gunshot 
wound of the right thigh with loss of muscle substance, as 
well as the current clinical manifestations of this 
disability and its effects on the veteran's earning capacity, 
as well as the effects upon his ordinary activity.  See 38 
C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  Any functional impairment 
which can be attributed to pain or weakness has also been 
considered, see 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, 8 
Vet. App. at 206, along with all other pertinent aspects of 
38 C.F.R. Parts 3 and 4.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration. An extra- 
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable. 38 C.F.R. 
§ 3.321(b)(1) (2003).

In this regard, there is no evidence demonstrating that his 
gunshot wound of the right thigh with loss of muscle 
substance causes a significant or marked interference with 
daily activities beyond that contemplated by the current 
schedular provisions, or that it necessitates frequent 
periods of hospitalizations so as to warrant an 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board observes that during his recent VA 
examination, no significant findings were made which showed 
significant or marked interference with daily activities 
beyond the 40 percent rating currently in effect.  Also, the 
veteran has not undergone frequent periods of 
hospitalizations for his right thigh disability.  Therefore, 
the Board has determined that referral of this case for 
extra- schedular consideration is not in order.

Accordingly, the Board concludes that an evaluation in excess 
of that assigned for the veteran's gunshot wound of the right 
thigh with loss of muscle substance is not warranted.  The 
evidence is not equipoise as to warrant consideration of the 
benefit of the doubt doctrine.  38 C.F.R. § 3.102 (2003).

B.  Scar of the Forehead

The RO has assigned a noncompensable rating for forehead 
scar, residual, under Diagnostic Code 7800 in accordance with 
the criteria set forth in the VA's Schedule for Rating 
Disabilities, 38 C.F.R.§ 4.118, Part 4. Diagnostic Code 7800.  

Under the regulations in effect prior to August 30, 2002, a 
zero percent disability rating is warranted for scars of the 
head, face, or neck that are slightly disfiguring. A 10 
percent disability rating is warranted for scars that are 
moderately disfiguring. A 30 percent evaluation requires 
severe disfigurement, especially if producing a marked and 
unsightly deformity of the eyelids, lips, or auricles.  When 
in addition to tissue loss and cicatrization there is marked 
discoloration, color contrast or the like, a 10 percent 
rating may be increased to a 30 percent rating.  38 C.F.R. § 
4.118, Diagnostic Code 7800 (2002).

Superficial scars that are poorly nourished and have repeated 
ulceration warrant a 10 percent disability rating.  
Superficial scars that are tender and painful on objective 
demonstration also warrant a 10 percent disability rating.  
Scars may also be rated on limitation of function of part 
affected. 38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 
(2002).

Effective August 30, 2002, for disfigurement of the head 
face, or neck, the following ratings apply for the indicated 
criteria.  An 80 percent evaluation is warranted if with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement.  A 50 percent evaluation is 
warranted for visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement.  A 30 percent evaluation is 
warranted for visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement.  A 10 percent evaluation is 
warranted for one characteristic of disfigurement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2003).

The following notes follow and apply to Diagnostic Code 7800 
(2003).  Note (1): The 8 characteristics of disfigurement, 
for purposes of evaluation under section 4.118, are: Scar 5 
or more inches (13 or more cm.) in length. Scar at least one-
quarter inch (0.6 cm.) wide at widest part. Surface contour 
of scar elevated or depressed on palpation. Scar adherent to 
underlying tissue. Skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.). Skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.). Underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.). Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).  

Note (2): Rate tissue loss of the auricle under DC 6207 (loss 
of auricle) and anatomical loss of the eye under DC 6061 
(anatomical loss of both eyes) or DC 6063 (anatomical loss of 
one eye), as appropriate.  Note (3): Take into consideration 
unretouched color photographs when evaluating under these 
criteria.

Superficial, unstable, scars warrant a 10 percent disability 
rating.  Diagnostic Code 7803 (2003).  Associated Notes 1 and 
2 indicate that an unstable scar is one which for any reason, 
has a frequent loss of covering of skin over the scar, and 
that a superficial scar is one not associated with underlying 
soft tissue damage.  Superficial scars that are painful on 
objective demonstration also warrant a 10 percent disability 
rating.  Diagnostic Code 7804 (2003).  Scars may also be 
rated on limitation of function of part affected.  Diagnostic 
Code 7805 (2003).  

The veteran complained that the scar affected his image 
during his examination in October 2000.  However, the 
evaluation showed that the veteran had no complaints of pain 
pertaining to the 3cm by 3cm (9 sq. cm) scar between his 
eyebrows.  Additionally, the scar was described by the 
examiner as non-disfiguring.  Furthermore, the scar was 
smooth, non-tender non-adherent, with no ulceration, no 
tissue loss, and no keloid formation.  The scar was not 
unstable.

The Board finds that the scar of the forehead does not 
satisfy the criteria for a 10 percent rating under either the 
old or revised rating criteria.  The evidence is not 
equipoise as to warrant consideration of the benefit of the 
doubt doctrine.  38 C.F.R. § 3.102. 


ORDER

A rating in excess of 40 percent for gunshot wound of the 
right thigh is denied.

A compensable rating for a scar of the forehead, is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



